                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BOARD OF TRUSTEES OF THE PUGET                        CASE NO. C18-1290-JCC
      SOUND ELECTRICAL WORKERS
10    HEALTHCARE TRUST, et al.,                             MINUTE ORDER
11
                              Plaintiffs,
12               v.

13    DBE ELECTRIC, INC., and MARY LERDAHL
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. On August 30, 2018, Plaintiffs filed their
19   complaint. (Dkt. No. 1.) On August 31, 2018, Plaintiffs issued a summons on Defendants. (Dkt.
20   No. 2.) Defendants have neither appeared in this matter, nor filed an answer.
21          Plaintiffs are ORDERED to show cause why the Court should not enter default against
22   Defendants. Alternatively, Plaintiffs shall file a stipulated dismissal of their claims. Plaintiff
23   shall respond to this order no later than Monday, November 26, 2018.
24          //
25          //
26          //

     MINUTE ORDER
     C18-1290-JCC
     PAGE - 1
 1        DATED this 19th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1290-JCC
     PAGE - 2
